UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6072


JOHN CARROLL,

                    Petitioner - Appellant,

             v.

JOE COAKLEY, Warden,

                    Respondent - Appellee.



Appeal from the United States District Court for the Northern District of West Virginia,
at Clarksburg. Irene M. Keeley, Senior District Judge. (1:17-cv-00126-IMK-RWT)


Submitted: June 14, 2018                                          Decided: June 18, 2018


Before TRAXLER, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Carroll, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      John Carroll, a federal prisoner, appeals the district court’s order denying relief on

his 28 U.S.C. § 2241 (2012) petition, denying as moot his motion to expedite, and

denying his motion for a preliminary injunction. We have reviewed the record and find

no reversible error. Accordingly, we grant leave to proceed in forma pauperis and affirm

for the reasons stated by the district court. Carroll v. Coakley, No. 1:17-cv-00126-IMK-

RWT (N.D.W. Va. Dec. 15, 2017). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                               AFFIRMED




                                            2